Citation Nr: 0431893	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  00-15 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for plantar warts and 
calluses of the feet, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from July 1976 to May 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1999 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
New York, New York.  The veteran presented personal testimony 
at an RO hearing in September 2000.  A transcript of the 
hearing is of record.  

The Board observes that, in addition the claim for an 
increased rating, currently before the Board, the veteran 
filed a claim for entitlement to service connection for a 
left heel disorder, claimed as secondary to the plantar warts 
and calluses of the feet.  During the RO hearing, the veteran 
withdrew the claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 1998, the RO received the veteran's claim for 
entitlement to an increased rating for plantar warts of the 
left foot.  By rating decision, dated in April 1999, the RO 
denied the veteran's claim.  The veteran appealed the RO's 
denial, and in November 2000, a 10 percent disability rating 
was assigned for plantar warts and calluses of the feet.  

On VA examination, dated in March 1999, the examiner 
indicated that the veteran's medical records were unavailable 
for review.  In December 2001, the veteran underwent another 
VA examination.  The examiner indicated that the veteran's 
medical records were unavailable for review.  Further, the 
examination did not include objective findings pertaining to 
whether the veteran experienced moderate, severe, or 
pronounced impairment, analogous to acquired flatfoot, as the 
RO has rated the veteran's disability under Diagnostic Code 
7806-5276.  

In the Board's opinion, this case must be remanded for a more 
contemporaneous examination, to include the examining 
physician's review of the entire record, prior to a final 
adjudication of the veteran's claim.  See Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993); Procelle v. Derwinski, 
2Vet. App 629, 632 (1992).  

In view of the foregoing, this case is remanded for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated the veteran for his service- 
connected plantar warts and calluses of 
the feet disorder.  After securing the 
necessary releases, the RO should obtain 
copies of those records, to include all 
previous x-ray reports, that are not 
already in the claims file, and have them 
associated with the claims file.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are should be notified 
of unsuccessful efforts in this regard.  

3.  After associating all relevant 
records received, as noted above, the RO 
is to arrange for the veteran to undergo 
a VA examination to determine the nature 
and extent of the service connected 
plantar warts and calluses of the feet 
disorder.  All appropriate tests and 
studies, including X- ray studies, are to 
be performed.  Prior to the examination, 
the claims folder must be available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All medical 
findings are to be reported in detail.  

The examiner should offer an opinion as 
to whether the impairment caused by the 
plantar warts is compatible with 
pronounced, severe, moderate, or mild 
foot disability.   

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  Thereafter, the RO should 
readjudicate this claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




